ON PETITION EOR REHEARING BY ONE DESIRING TO APPEAR AS AMICUS CURIAE.
Potter, -Chief Justice.
No petition for rehearing has been filed by a party to' this cause, and the time therefor has expired. But within the time provided by the rules for filing a petition for rehearing, John J. Spriggs, an attorney of this court, has filed a petition for a rehearing of this cause and a recalling of the decision, representing by his petition that he is defendant in a *503cause in the District Court in Fremont County, which is being appealed to this court, in which the identical question is at issue that was determined in this cause by the opinion and judgment of this court on May 28, 1918. (See 173 Pac. 55.) And he requests that a rehearing be granted and that the court hear him as amicus curiae. The petitioner not being a party to the cause, and asking to appear only as amicus ctiriae, is not entitled to file a petition for rehearing, at least without the consent of the parties. (2 Cyc. 283; 4 C. J. 634; 2 C. J. 1325-1326; 1 R. C. L. 1054; City of Charleston v. Cadle, 167 Ill. 647; Parker v. State, 133 Ind. 178, 33 N. E. 119, 18 L. R. A. 567.) Assuming that the consent of a party to the cause might authorize the filing of the petition, no such consent is shown. And assuming that the court might grant a rehearing on its own motion, upon the suggestion of error in its decision by one in the' position of this petitioner, we would not feel justified in doing so in this cause. The question before the court in this cause was decided after mature consideration and a careful examination of the several statutory provisions involved in such consideration, and the authorities upon the subject. And nothing in this petition for a rehearing has caused us to doubt the correctness of the decision.
We held that the 1901 amendment of the statute authorizing the purchaser at a tax sale of real estate, or his as-signee, to serve or publish the required novice to entitle him to a tax deed at any time within two years aftei the expiration of the period of redemption, in effect' extended the time for redemption until the date stated in such notice: There is nothing in the statute as so construed delegating legislative power. The Legislature might have fixed the time for redemption by referring to the time of service of notice upon the owner. (Arthurs v. Smathers, 38 Pa. St. 40; 37 Cyc. 1396, 1397, and cases cited.) And by our statute providing for such notice the Legislature might properly have expressly declared that the right to redeem should continue until the date of the expiration of the time for redemption stated in the notice. Although the statute *504does not expressly so declare, we think it is implied, and that the statute is to be understood and construed as so providing. Such a statute should'be liberally construed in the interest of the owner. (37 Cyc. 1395; Cooley on Taxation, 2nd Ed., 532, 536; Merrill v. Dearing, 32 Minn. 479.) In the Minnesota case cited, construing a similar statute as having the effect of extending the redemption period, the court said: “By no other construction can effect be given to all the provisions of the statute, and the manifest legislative intent carried out.” It was said by the Supreme Court of North Dakota, in Darling v. Purcell, 13 N. D. 288, 100 N. W. 726, construing the statute of that state requiring a notice by the holder of a tax sale certificate: “Is the right of redemption eliminated, and does the redemption period expire, by the mere passage of the two-year period? Clearly not. Time is only one of the elements essential to terminate it. The statute expressly requires an affirmative act on the part of 'the holder of any certificate’ to effect this result, namely, the service of notice of the expiration of the redemption period. It may •be said that the redemption period is two years, and this is, in a sense, true. But it may ’be more, contingent upon delay in serving the notice of redemption. * * * * Clearly the effect of delay in giving the notice is to postpone the expiration of the redemption period.” (See also 37 Cyc. 1396.)
A rehearing upon said petition will therefore be denied.
Beard, J., and Blydenburgh, J., concur.